                                                                                                                       1 of 2
 1

 2

 3

 4

 5

 6                                       THE DISTRICT COURT OF GUAM

 7
         UNITED STATES OF AMERICA,                                         CRIMINAL CASE NO. 17-00018
 8

 9                                      Plaintiff,
                                                                ORDER Re: Defendant/Appellant’s Unopposed
                    vs.                                         Motion to Shorten Time, Motion for Bail
10                                                              Pending Appeal
11       VERLYN MARIE TERLAJE APONIK,

12                                       Defendant.
13

14            This matter is before the court on Defendant-Appellant’s Unopposed Motion to Shorten

15   Time and Motion for Bail Pending Appeal. ECF No. 118. Upon further review and for the reasons
16   set forth in the motion, the court finds that Defendant is not likely to flee or pose a danger to the
17
     safety of any other person if released on her pretrial release conditions. 18 U.S.C. § 3143(b)(1).
18
     Furthermore, the court finds that the appeal is not solely for the purpose of delay, and at least with
19
     respect to the issue of conflicted counsel, raises a “fairly debatable legal question” involving an
20

21   important constitutional right sufficient to meet the requirements of 18 U.S.C. § 3143(b)(1)(B).

22   United States v. Handy, 761 F.2d 1279 (9th Cir. 1985). 1 Also considering that the motion is

23   unopposed by the Government, the court will grant Defendant’s motions.
24

25   1
       The court is not opining on the likelihood of success of Defendant’s appeal, only that a portion of her appeal
     implicates an important constitutional right such that it raises a “substantial question.” See Handy, 761 F.2d at 1280-
26   81 (“[R]equiring the defendant to demonstrate to the District Court that its ruling is likely to result in reversal is
     tantamount to requiring the District Court to certify that it believes its ruling to be erroneous. Such an interpretation
27   of the Act would make a mockery of the requirement of Fed.R.App.P. 9(b) that the application for bail be made.”).

28



            Case 1:17-cr-00018 Document 119 Filed 09/01/21 Page 1 of 2
                                                                                                 2 of 2


 1           IT IS HEREBY ORDERED that the motion to shorten time and motion for bail pending
 2   appeal are GRANTED. The Federal Bureau of Prisons is ordered to release Defendant-Appellant
 3
     forthwith on the terms and conditions previously imposed on March 17, 2017, ECF No. 8
 4
     (attached to this order). Forthwith release is conditioned on Defendant-Appellant submitting to a
 5
     health/COVID-19 screening, if any, by the Federal Bureau of Prisons. If Defendant-Appellant is
 6

 7   found to be exhibiting symptoms consistent with COVID-19 or is confirmed to have COVID-19,

 8   Defendant-Appellant shall not be released to the public until cleared by the Federal Bureau of

 9   Prisons for release or until further order of this court.
10
             Defendant-Appellant shall report by telephone to the U.S. Pretrial Services Office in the
11
     District of Guam within 48 hours of her release.
12
             Once the appeal has been decided, this order shall terminate seven days after receipt of the
13
     mandate from the Court of Appeals for the Ninth Circuit.
14

15           SO ORDERED.

16

17                                           /s/ Frances M. Tydingco-Gatewood
18                                               Chief Judge
                                             Dated: Sep 01, 2021
19

20

21

22

23

24

25

26

27

28



          Case 1:17-cr-00018 Document 119 Filed 09/01/21 Page 2 of 2
